DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Response to Amendment

Claim 1 is currently amended.
Claim 2, 7, 11 is previously presented.
Claims 3-6, 8-10 are original.
Claims 12-35 are cancelled.




Claim Objections

Claims 4, and 10 are objected to because of the following informalities:  Please claim the full chemical name when claiming it for the first time; including chemical names rather than their abbreviations (i.e. claim “polyamide” rather than “PA”).  Appropriate correction is required.

The article “a” in line 10 should be removed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear what must be configured to perform the recited process steps in the last clause of the claim limitation.  It is unclear if the apparatus itself must be capable of the recited steps/functions or the controller.  Examiner has interpreted that it is the controller which must make the apparatus perform the recited functions because the controller has antecedent basis in claim 7 but was not introduced elsewhere in independent claim 1.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Symeonidis (US 2017/0304944) and further in view of Chen (US 2015/0308741).

Regarding claim 1, Symeonidis discloses a powder-based additive manufacturing system (see abs), the system comprising:
	A supply of powder (see [0116] – powder is stored, see hopper of [0132] – alternately see powder bed 104 of [0134]);

A radiation source (see DLP modulator of [0128]);
A temperature measurement device (see sensors of [0133]);
A controller (see control system of [0137], throughout) configured to:
	Operate the recoater to apply a layer of the preheated powder on the powder bed (see Figs. 1 & 9);
	Operate the radiation source with spatial light modulation to selectively heat portions but not all of the process temperature powder layer to a fusing temperature (see fusing of [0065]);
	The fusing temperature is higher than the process temperature (any temperature between the fusing and first temperature can be a process temperature); the process temperature is higher than the first temperature.
Symeonidis does not disclose a controller configured to:
Preheat the powder in the powder supply to a first temperature below a flow temperature to provide preheated powder in the powder supply (is capable of recited function depending on the exact material worked upon being capable of having melt, flow and fusing temperatures).
In the same field of endeavor of additive manufacturing, Chen discloses an apparatus configured to:
Preheat the powder in the powder supply to a first temperature below a flow temperature to provided preheated powder in the powder supply (is capable of recited function depending on the exact material worked upon being capable of having melt, flow and fusing temperatures).  See [0023].
See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.  To have the hopper pre-heat the powder of Chen in the apparatus of Symeonidis would have been the selection of a known design for its intended use and desirable in the apparatus of Symeonidis.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the pre-heated powder bed of Chen with the additive manufacturing apparatus of Symeonidis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of overall printing time of an object.

Regarding claim 2, Symeonidis discloses a chamber heater (see heating mechanism of [0123]).

Regarding claim 3, Symeonidis discloses wherein a recoater comprises a doctor blade (see blade of [0062]).

Regarding claim 4, Symeonidis discloses wherein the radiation source comprises a DLP (see DLP modulator of [0126]).

Regarding claim 5, Symeonidis discloses wherein the radiation source applied visible light radiation (see visible of [0134]).

Regarding claim 6, Symeonidis discloses wherein the radiation source applies IR radiation (see infrared/IR radiation of [0134]).

Regarding claim 7, Symeonidis discloses wherein the controller is further configured to scan a laser to define an outer surface of the cross-sectional areas (see cross-section of [0111], [0116]) fused by the radiation source.   

8, Symeonidis discloses wherein the radiation source of stationary (see stationary laser/energy source of [0126]).

Regarding claim 9, Symeonidis discloses wherein the radiation source comprises at least one of an LED (see laser light emitting diode of [0126]).

Regarding claims 10-11, see MPEP 2115 regarding the article worked upon not limiting the scope of apparatus claims.  Examiner has interpreted that the apparatus of the cited prior art is capable of processing each of the five listed powders even if it does not name them.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712